[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Jia, Slip Opinion No. 2016-Ohio-468.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-468
                              IN RE APPLICATION OF JIA.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as In re Application of Jia, Slip Opinion No. 2016-Ohio-468.]
Attorneys—Application for admission to the practice of law—Character and
        fitness—Violation of bar-exam rules by continuing to write after time is
        called—Application disapproved; reapplication permitted.
    (No. 2015-0538—Submitted June 10, 2015—Decided February 11, 2016.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 613.
                           ___________________________
        Per Curiam.
        {¶ 1} Lingyu Jia of Columbus, Ohio, is a 2013 graduate of the Case Western
Reserve University School of Law and has applied as a candidate for admission to
the Ohio bar.      On the recommendation of the admissions committee of the
Columbus Bar Association, the Board of Commissioners on Character and Fitness
approved Jia’s character and fitness and permitted her to take the July 2014 bar
exam.
                             SUPREME COURT OF OHIO




       {¶ 2} The Board of Commissioners on Character and Fitness sua sponte
investigated Jia’s character, fitness, and moral qualifications after the Board of Bar
Examiners found that she had violated bar-exam rules by filling in one or more
answers on the Multistate Bar Exam (“MBE”) after time was called during each of
the morning and afternoon sessions on July 30, 2014. Despite a penalty imposed
for her misconduct by the Board of Bar Examiners, Jia passed the bar exam.
       {¶ 3} After hearing Jia’s testimony and considering the evidence adduced
at a panel hearing, a panel of the character-and-fitness board recommended that we
disapprove Jia’s character, fitness, and moral qualifications for admission to the bar
at this time but that she be permitted to submit an applicant’s affidavit and a
completed supplemental character questionnaire on or after May 1, 2016. The
panel further recommended that Jia be sworn in as an attorney if the board
determines that the affidavit and questionnaire reflect no further character and
fitness issues. The board adopted the panel’s findings of fact and recommendation.
       {¶ 4} We adopt the board’s findings of fact and disapprove Jia’s character,
fitness, and moral qualifications and her application for admission to the bar at this
time but will permit her to seek admission on or after May 1, 2016.
                          Facts and Procedural History
       {¶ 5} Jia applied and sat for the July 2014 bar exam. On the second day of
the exam, the MBE portion, the day was divided into a morning session and an
afternoon session. During each session, the applicants were provided with 100
multiple-choice questions, for which they were to fill in a bubble on the provided
answer sheet.
       {¶ 6} The applicants were seated two to a table, diagonally positioned with
one applicant on each side of the table. As the morning session wound down, and
consistent with the written and verbal instructions provided to all applicants, the
director of the Office of Bar Admissions gave a warning five minutes before the
session was to end. Jia received, heard, and understood the instructions. But when




                                          2
                                  January Term, 2016




the bar-exam official gave the stop command, Jia continued to fill in bubbles after
time was called.
        {¶ 7} The male applicant sitting at an adjacent table to the left of and facing
Jia testified that he looked over and observed Jia fill in about three bubbles after
time was called. He did not immediately report his observation to a proctor, though
he did ask a female applicant at his table—whom he did not know prior to the
exam—if she had observed Jia writing after the command to stop. She replied that
she had not. Jia does not dispute that she continued to write after time was called
at the end of the morning session, but she testified that she filled in just one bubble.
        {¶ 8} During the afternoon session, the bar-exam official once again gave a
five-minute warning before the end of the session.             Five minutes later, she
instructed the applicants to stop writing and place their materials in the upper-left-
hand corner of the table. Because of the conversation between the male and female
applicants at the adjacent table following the morning session, the two applicants
looked in Jia’s direction to see if she would again write after time was called. Both
of the applicants at the adjacent table testified that Jia filled in one bubble after time
was called. The next morning, the female applicant advised a proctor of her
observations. Jia testified that she was certain that she did not write past the allotted
time during the afternoon session.
        {¶ 9} The third and final day of the bar exam was a morning-only session
consisting of six essay questions that were distributed two at a time. The applicants
were permitted to type their answers to the essay questions using a laptop computer
program.
        {¶ 10} Because the female applicant reported her observations the previous
day, Rosey White, a 13-year employee of the Office of Bar Admissions and a
proctor for the exam, approached Jia’s table at the end of the time allotted for the
first two essay questions. According to White’s testimony, after the instruction to
exit the program had been given, she observed that Jia did not remove her hands




                                            3
                             SUPREME COURT OF OHIO




from the keyboard and let them hover over it as if she were going to continue
typing—but she did not continue to type. White approached Jia, placed her hand
on Jia’s shoulder or desk, and gave her a command to stop. After receiving the
verbal command, Jia removed her hands from the keyboard and then exited the
essay program. Neither the adjacent applicants nor the proctor observed Jia typing
past the allotted time in either of the remaining essay sessions.
       {¶ 11} Following the bar exam, the male applicant sent an e-mail to the
director of the Office of Bar Admissions advising her of his observations. His
report triggered an investigation by the office and the Board of Bar Examiners.
       {¶ 12} A panel of the Board of Bar Examiners conducted a hearing on
September 19, 2014, and heard testimony from Jia, both applicants at the adjacent
table, the other applicant who was seated at Jia’s table, and the proctor who
observed Jia on the third day of the exam. Based on that testimony, the panel found
that Jia knowingly violated bar-exam rules by filling in one or more answers on the
MBE after time was called at both the morning and afternoon sessions but that there
was insufficient evidence to conclude that she violated any rule on the third day of
the bar exam. The panel also noted that Jia expressed remorse and apologized to
the board for her actions.
       {¶ 13} The Board of Bar Examiners adopted the panel report and imposed
a 16.7-percent penalty on the MBE portion of Jia’s exam—a sanction comparable
to those imposed on applicants who had been determined to have written after time
was called on an essay question. Even with that penalty, Jia’s score was high
enough to pass the bar exam, but the Board of Bar Examiners referred the matter to
the Board of Commissioners on Character and Fitness for further review.
       {¶ 14} At the character-and-fitness panel hearing, Jia and the applicants
from the adjacent table gave testimony largely consistent with their testimony
before the Board of Bar Examiners. The panel found the testimony of the applicants
from the adjacent table to be credible but could not determine whether Jia’s




                                          4
                                 January Term, 2016




testimony was intentionally inaccurate or whether her recollection of the events was
clouded by the stress of taking the bar exam. Consistent with the conclusion of the
Board of Bar Examiners, the character-and-fitness panel determined that Jia
continued to write after time was called on two separate occasions on the second
day of the bar exam and that she had, therefore, failed to prove that she currently
possesses the requisite character, fitness, and moral qualifications for admission to
the practice of law in Ohio.
       {¶ 15} Consequently, the panel recommended that we disapprove Jia’s
pending application to be admitted to the Ohio bar. The panel further recommended
that Jia be permitted to submit an applicant’s affidavit and a newly completed
supplemental character questionnaire on or after May 1, 2016, and that Jia be sworn
in as an attorney if the board determines that those documents reflect no further
character and fitness issues. The Board of Commissioners on Character and Fitness
adopted the panel’s recommendation in its entirety.
                                     Disposition
       {¶ 16} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must “justif[y] the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id.
       {¶ 17} Applicants must establish the ability to exercise good judgment in
conducting their professional business affairs; the ability to conduct themselves
with a high degree of honesty, integrity, and trustworthiness in their professional
relationships and with respect to all legal obligations; the ability to conduct
themselves with respect for and in accordance with the law and the Ohio Rules of




                                           5
                             SUPREME COURT OF OHIO




Professional Conduct; the ability to comply with deadlines and time constraints;
and the ability to conduct themselves professionally and in a manner that engenders
respect for the law and the profession. Supreme Court of Ohio, Definitions of
Essential    Eligibility    Requirements       for    the     Practice     of    Law,
http://www.supremecourt.ohio.gov/AttySvcs/admissions/pdf/ESSENTIAL_ELIG
IBILITY_REQUIREMENTS.pdf (accessed Dec. 29, 2015) (Nos. 3, 4, 5, 9, and
10). Because the evidence shows that Jia continued to write after time was called
on two separate occasions during the bar exam, we agree that she has failed to
satisfy her burden.
       {¶ 18} Accordingly, we adopt the character-and-fitness board’s finding that
in light of her conduct during the bar exam, Jia has failed to prove that she currently
possesses the requisite character, fitness, and moral qualifications for admission to
the practice of law in Ohio. Consequently, we disapprove Jia’s application at this
time. However, Jia may submit an applicant’s affidavit and a newly completed
supplemental character questionnaire to the Office of Bar Admissions on or after
May 1, 2016, and if those documents reveal no further character and fitness issues,
Jia may be sworn in as a member of the Ohio bar.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________
       Kegler, Brown, Hill & Ritter, L.P.A., and Jonathan E. Coughlan, for
applicant.
       Vorys, Sater, Seymour & Pease, L.L.P., and Michael R. Thomas, for
Columbus Bar Association.
                                _________________




                                          6